Title: From John Adams to James Gunn, 31 October 1798
From: Adams, John
To: Gunn, James


To the Inhabitants of the County of Glynn, in the State of Georgia
GentlemenQuincy October 31. 1798

Your Address of the 4th of September, has been transmitted to me, as you directed by your Committee, through a senator in Congress from Georgia, General James Gunn. Opinions So correct and feelings so honorable, as yours can never fail to add to my Satisfaction and encouragement, from whatever Part of the Union or portion of my fellow Citizens the People they may come: but especially when they are sent from the remotest Districts so remote and People so respect fellow Citizens so respectable. Independence is more prescious & important than Peace with any Government. But Independence of People who seem incapable at present of Speaking of Us without an Insult, or taking any measure concerning Us without an infamous Insinuation, is more important than ever.
John Adams